Citation Nr: 9921990	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disorder 
claimed as secondary to service-connected residuals of a 
gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
October 1967.

The appeal as to the claim for service connection for a right 
eye disorder arose from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied a claim for service 
connection for a right eye disorder, diagnosed as myopic 
astigmatism and presbyopia and a posterior, subcapsular-type 
cataract.  This case was remanded by the Board of Veterans' 
Appeals (Board) in January 1998 for procedural due process 
reasons.


FINDINGS OF FACT

1.  The appellant is service-connected for enucleation of the 
left eye, frontal sinusitis, and disfiguring facial scars 
secondary to a gunshot wound.

2.  The appellant has myopic astigmatism, presbyopia, and a 
history of a posterior subcapsular cataract of the right eye.

3.  There is no objective medical evidence of record which 
links the appellant's myopic astigmatism, presbyopia, and a 
history of a posterior subcapsular cataract of the right eye 
to service or to his service-connected residuals of a gunshot 
wound to the left eye.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
eye disorder claimed as secondary to service-connected 
residuals of a gunshot wound to the left eye is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claim for service connection 
for a right eye disorder, claimed as secondary to service-
connected residuals of a gunshot wound of the left eye.

The veteran contends, in essence, that he has a right eye 
disorder secondary to his service-connected residuals of a 
gunshot wound of the left eye.  In a December 1993 written 
statement he asserted that his visual acuity was decreasing, 
that his depth perception was worsening, that his vision was 
blurred secondary to a cataract, and that he experienced 
severe eye strain after working at his job for 5 hours.  He 
stated that he was unable to drive after dark or in bad 
weather due to poor vision.  

Review of the record reflects that the veteran is service-
connected for enucleation of the left eye, currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.84a, 
Diagnostic Code 6066; frontal sinusitis, currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6512; and disfiguring facial scars, currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  All three of these service-connected disabilities 
are secondary to residuals of a gunshot wound of the left eye 
which the veteran sustained while in combat in Vietnam.

The appellant has not contended that the claim for service 
connection for a right eye disorder is warranted on a direct 
basis.  The veteran's August 1966 enlistment examination 
noted vision in the right eye without correction was 20/400.  
It also noted that the veteran wore glasses and that with 
correction his vision in the right eye was 20/20.  The 
veteran's September 1967 Medical Board report following the 
loss of the left eye noted that vision without glasses in the 
remaining eye was 10/200 and indicated that it was 
correctable to 20/15.  Otherwise, the service medical records 
are silent as to complaints, treatment, or diagnosis 
referable to a right eye disorder.  Absent evidence of 
incurrence of a right eye disorder in service, the Board 
finds service connection for a right eye disorder is not 
warranted on a direct basis.

Under 38 C.F.R. § 3.310(a) (1998), disability which is 
proximately due to or the result of a service-connected 
disability shall be service connected.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where a service-
connected disability aggravates a nonservice-connected 
disability, such additional disability shall be service 
connected.  See Allen v. Brown, 7 Vet.App. 439 (1995).

The Board has reviewed all the post-service evidence of 
record, which includes private and VA treatment records.  
April 1975 and April 1982 eye examinations revealed right 
visual acuity correctable to 20/20.  The right eye was 
"entirely normal throughout" in April 1982, and the 
diagnosis was right myopia.  A January 1994 letter from the 
veteran's private ophthalmologist, H. R. Thrasher, M.D., 
indicated that the veteran had been followed as a patient 
since 1967.  A right posterior subcapsular cataract which 
reduced visual acuity to 20/25- was noted during a December 
1993 examination.

In January 1994 the veteran underwent a VA eye examination.  
The history taken indicated that the veteran's present 
glasses were one month old and that the veteran complained of 
worsening vision secondary to a cataract.  Corrected visual 
acuity in the right eye was 20/25-.  There was no visual 
field deficit.  Slit lamp examination following dilation 
revealed a posterior subcapsular cataract with some cortical 
bubbling.  A fundoscopic examination was normal.  Intraocular 
tension was not noted to be abnormal.  The right eye 
diagnoses were myopic stigmatism, presbyopia, and posterior, 
subcapsular cataract with cortical component.

An October 1996 letter from Dr. Thrasher noted that the 
veteran was seen in September 1996 for a comprehensive eye 
examination.  She reported that: 

He complained of deep pain behind and 
surrounding his right eye.  Examination 
of the right eye revealed a normal 
aphakic eye with a posterior chamber 
implant in place.  Visual acuity corrects 
to 20/20 and Jaeger 1.  No ophthalmic 
reason for the pain was found.  The pain 
is probably associated with the sinus 
involvement sustained in his service 
injuries.

In other statements, including a March 1998 written 
statement, the veteran reported that his increased eye strain 
caused an increase in severity in headaches and that he had 
severe pain behind and surrounding the right eye.  He 
reported that he only had 2 hours of fair vision per day 
before he had to stop and rest the eye due to headaches and 
pain.  As regards these statements concerning headaches and 
pain, the Board notes that in an April 1975 rating decision, 
the veteran was awarded service connection for frontal 
sinusitis secondary to the gunshot wound in service.  A 30 
percent disability evaluation was assigned which has been 
confirmed and continued to the present time.

The April 1975 rating decision indicated that X-rays of the 
sinuses were normal and that the basis of the award was the 
veteran's report of almost daily headaches.  The Board notes 
that the Diagnostic Code for sinusitis includes headaches and 
pain in the rating criteria.  38 C.F.R. § 4.97, Diagnostic 
Code 6512 (1998).  Moreover, in her October 1996 letter, Dr. 
Thrasher clearly attributes the veteran's head pain to his 
service-connected sinus disorder and not to an eye disorder.

VA regulations state that "the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14 (1998).  Thus, service connection cannot be 
granted for headaches and head pain as part of a right eye 
disorder when compensation has been awarded for headaches and 
head pain under Diagnostic Code 6512 for sinusitis.

As regards the veteran's contentions that his visual acuity 
was significantly decreasing and his depth perception was 
worsening, the medical evidence of record does not support 
his assertions.  Recent VA and private eye examinations found 
visual acuity in the right eye to be 20/25- and that 
otherwise the eye was essentially normal.  Moreover, it 
appears that his cataract, which he had indicated had caused 
blurriness, was surgically corrected.  There is no mention of 
a cataract in the private October 1996 eye evaluation, and 
that evaluation noted a posterior chamber implant.  
Regardless of whether the veteran's cataract has been 
corrected, the medical records do not show that the veteran's 
visual acuity in the right eye was disabling at any time.  
Other than the findings noted, the veteran's recent right eye 
examinations have been within normal limits.

"Congenital or developmental defects, refractive error of 
the eye . . . as such are not diseases or injuries within the 
meaning of applicable legislation."  38 C.F.R. § 3.303(c) 
(1998).  The veteran has submitted evidence of myopia, which 
is correctable to 20/25- in the right eye.  Myopia is defined 
as "that error of refraction in which rays of light entering 
the eye parallel to the optic axis are brought to a focus in 
front of the retina . . . ."  Dorland's Illustrated Medical 
Dictionary 1092 (27th ed. 1988).  As myopia is a refractive 
error which is a disability for which service connection may 
not be granted, it follows that there is no plausible claim 
for myopia.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that his claim is plausible, it must be deemed not 
well grounded and therefore denied.  First, the Board notes 
that the only current disabilities of the right eye are 
myopic astigmatism, presbyopia, and a history of a posterior 
subcapsular cataract of the right eye.  There is no medical 
evidence of a current right eye disability manifested by eye 
strain, significantly decreased vision, or poor depth 
perception.  Numerous eye examinations have failed to reveal 
any such disorders.  There is also no medical evidence of a 
right eye disorder manifested by blurred vision.  In any 
event, the veteran attributed the blurriness to his cataract, 
which has apparently been surgically repaired.  Finally, as 
noted above, he is already receiving compensation for his 
complaints of pain and headaches as part of his rating for 
sinusitis; therefore, he cannot also be service-connected for 
a right eye disability manifested by those symptoms.

Second, the veteran's claim is not well-grounded as the 
medical evidence of record does not reveal that there is a 
link between his diagnosed right eye disorders, namely myopic 
astigmatism, presbyopia, and a history of a posterior 
subcapsular cataract of the right eye, and his service-
connected residuals of a gunshot wound of the left eye.  As 
noted above, myopia is not a disability for which service 
connection can be provided, and his cataract problems have 
apparently been resolved with surgery.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his right eye complaints and his 
service-connected gunshot wound residuals.  However, as a 
layman the appellant is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for a right eye disorder.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in a May 1994 statement 
of the case which informed the appellant that the reason his 
claim for a right eye disorder had been denied was that there 
was no evidence of a cataract in service and there was no 
evidence relating the cataract to the service-connected left 
eye disorder.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).



ORDER

A claim for entitlement to service connection for a right eye 
disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

